DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/15/2022 has been entered.


Claim Rejections - 35 USC § 112
Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the coextruded film has a dart impact strength of at least 750 g/mil as measured by ASTM D1709.” The scope of the claim is indefinite because a dart impact strength measured according to ASTM D1709 depends on the thickness of the film sample, but the claim does not require any particular thickness for the measurement. 
As evidence, the examiner provides a copy of the standard with this Office Action. The document discloses in section 4.1:
Data obtained by one test method cannot be compared directly with the other test method nor with those obtained from tests employing different conditions of missile velocity, impinging surface diameter, effective specimen diameter, material construction and finish of the dart head, and film thickness. The values obtained by these test variables are highly dependent on the method of film fabrication.
The document further discloses in section 4.4:
The impact resistance of plastic film, while partly dependent on thickness, has no simple correlation with sample thickness. Hence, impact values cannot be normalized over a range of thickness without producing misleading data as to the actual impact resistance of the material. Data from these test methods are comparable only for specimens that vary by no more than ±25 % from the nominal or average thickness of the specimens tested.
The document does not appear to set forth any standard measurement thickness.
Therefore, the document teaches the standard cannot be used to provide impact values that are normalized over a range of thicknesses, yet the present claim attempts to normalize impact values across all potential thicknesses. The scope of the claim is therefore indefinite. Dependent claims are rejected for the same reason.
Claim 18 similarly recites the coextruded film has “a dart impact strength of at least 750 g as measured by ASTM D1709.” The scope of the claim is indefinite because the claim does not require any particular thickness for the measurement, but a dart impact strength measured according to ASTM D1709 depends on the thickness of the film sample as discussed above in regards to claim 1. Dependent claims are rejected for the same reason.
Claim 7 recites a coextruded film comprising “mLLDPE-based outer layers…comprising at least about 50 wt% mLLDPE…wherein the outer layers consist of mLLDPE and no more than 2 wt% additives.” The scope of the claim is indefinite because the claim initially provides for outer layers “comprising about 50 wt% mLLDPE” but then further states the layers “consist of mLLDPE” and only allows for “2 wt% additives” which would necessarily require the presence of at least 98 wt% of mLLDPE.



Claims 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 18 recites the coextruded film has “a dart impact strength of at least 750 g as measured by ASTM D1709.” This fails to further limit claim 1 which requires “the coextruded film has a dart impact strength of at least 750 g/mil as measured by ASTM D1709.” Given that claim 18 does not require any particular thickness, the limitation “at least 750 g” is broader in scope than “at least 750 g/mil” because there is no dependence on film thickness. Dependent claims are rejected for the same reason.


Claim Rejections - 35 USC § 102/103
Claim(s) 1-2, 5-6, and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Follestad et al. (US 2008/0057238) as evidenced by ASTM Standard D1709-22 (2022).
Regarding claims 1, 5, 9, and 13-14:
Follestad discloses a coextruded multilayer film comprising at least three layers [0001; 0012; 0014]. The core layer comprises at least 60% by weight of a multimodal polyethylene, i.e., a Ziegler-Natta bimodal LLDPE (znLLDPE) [0033; 0037]. The outer layers comprise at least 50% of a mLLDPE [0018].
The density of the znLLDPE is 900-945 kg/m3 and preferably 920-930 kg/m3, which equate to 0.900-0.945 g/cc and 0.920-0.930 g/cc, respectively [0059]. The density of the mLLDPE is 905-940 kg/m3 and preferably 920-930 kg/m3 [0020]. Furthermore, Follestad provides several example films wherein the polymers have a difference in density that is within the claimed range. For instance, Film 1 comprises outer layer comprising 89% of a mLLDPE with a density of 0.927 g/cc and a core layer comprising 81% of a znLLDPE having a density of 0.931 g/cc, which is a difference of 0.004 g/cc. See the film structures described in [0086] and the polymer densities in Table 1. The example films have a thickness of 40 μm, but the films generally preferably have a thickness of 20-200 μm [0063; 0086].
Given that the polymers are otherwise the same as presently claimed, the examiner submits the melting temperatures of the two polymers inherently differ by an amount within the claimed range. 
Follestad teaches the films have high dart impact strengths of at least 5 g/μm according to ISO 7765/1 [0066]. The ASTM D1709 standard states in its Note 3: 
This test method is technically equivalent to ISO 7765-1:1988, with the exception of a larger tolerance on the drop height in Test Method B, smaller tolerances on the dart diameters for Test Methods A and B, and the requirement for a vented dart well in 5.1.1. Also, the ISO method does not allow the alternative testing technique described in Section 11 of this test method.
Therefore, the standards appear to be comparable if the test method does not meet an exception.
The examiner submits the Follestad example films that otherwise meet the claimed material requirements meet the claimed dart impact strength because they are otherwise the same materials. Alternatively, Follestad discloses a range of dart impact strength that encompasses the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the dart impact strength, including over values within the claimed range, to provide a film having high impact strength. 
Regarding the examiner’s inherency argument, the examiner acknowledges that Follestad discloses dart impact strengths for its example films. For instance, the reference discloses Film 1 has a dart impact strength of 200 g and Film 3 has a dart impact strength of 320 g, wherein each film has a thickness of 40 μm [0087; Table 2]. This would appear to provide dart impact values of 127 g/mil and 203 g/mil, respectively. Such values, however, cannot be compared to the presently claimed range of “at least 750 g/mil as measured by ASTM D1709” because the claimed range is indefinite for the reasons identified in the above rejections under 35 USC 112(b), the contents of which are incorporated here by reference. Briefly, the ASTM D1709 standard teaches measured dart impact strengths cannot be normalized or compared between films of different thicknesses (§ 4.1 and 4.4 of ASTM document). Therefore, while Follestad discloses values in “g/mil” – those values can only be compared to other films having roughly similar thicknesses (i.e., about 40 μm). As such, despite the apparent discrepancy, the examiner maintains the example films that otherwise meet the claimed material requirements meet the claimed dart impact strength as explained above.
Regarding claim 2:
Follestad teaches LDPE has poor stiffness [0008; 0010]. The reference teaches LDPE is “optionally” added and “may” be used but does not require its presence and, if used, it may present in an amount of 1-50% by weight in each layer [0012; 0027-0028; 0037]. Several films meet the claimed requirement. For instance, Film 1 comprises outer layers each having 10% by weight of LDPE and the outer layers together make up 40% of the film [0086; 0087]. Therefore, the LDPE makes up 4% by weight of the overall film.
Regarding claim 6:
Film 4 provides a core layer comprising 100% of a znLLDPE [0086].
Regarding claims 10 and 15-16:
Several example films meet the claimed requirements. For instance, Film 1 has a thickness of 40 μm and contains only the outer layers and core layer in a relative ratio of 20/60/20 [0086; 0087]. Therefore, the outer layers are each 8 μm thick and the core layer is 24 μm thick.
Regarding claim 11:
Follestad teaches the films have high gloss of >100 according to ASTM D2457 and haze values of less than 8% according to ASTM D1003 [0068]. Specific examples, such as Film 1 have haze values of less than 8% [0087]. The examiner submits these films meet the claimed requirements because they otherwise contain the same layers comprising the same materials as presently claimed.
Regarding claim 12:
Follestad teaches the films have high tear strengths and dart impact strengths [0066]. The examiner submits these films meet the claimed requirements because they otherwise contain the same layers comprising the same materials as presently claimed.


Claim Rejections - 35 USC § 103
Claim(s) 3-4, 7-8, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Follestad et al. (US 2008/0057238) as evidenced by ASTM Standard D1709-22 (2022).
Follestad discloses a coextruded multilayer film as previously explained.
Regarding claim 3-4:
The reference teaches LDPE has poor stiffness [0008; 0010]. The reference teaches LDPE is “optionally” added and “may” be used but does not require its presence and, if used, it may be present in an amount of 1-50% by weight in each layer [0012; 0027-0028; 0037].
Given the teaching that LDPE has poor stiffness and a lack of requiring the polymer, one of ordinary skill in the art would have been motivated to use very low amounts in the film, including amounts within the presently claimed range including zero. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to minimize the amount of LDPE, including using none of it or amounts within the presently claimed range, to provide a film with improved stiffness compared to one with the polymer. 
Regarding claims 7-8:
Follestad teaches minor amounts of additives can be used in the layers [0031; 0062]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of additives in the layers, including amounts within the presently claimed ranges, to adjust and provide the properties as desired for a given end use. Furthermore, the examiner again notes the reference teaches LDPE is “optionally” added and “may” be used but does not require its presence. See the rejections of claims 3-4.
Regarding claim 18:
See the rejections of claims 7-8. Follestad teaches the films have high gloss of >100 according to ASTM D2457, haze values of less than 8% according to ASTM D1003, high tear strengths and dart impact strengths [0066; 0068]. The examiner submits these films meet the claimed requirements because they otherwise contain the same layers comprising the same materials as presently claimed.
Regarding claims 19 and 21:
See the rejections of claims 3-4.
Regarding claim 20:
See the rejections of claims 10 and 15-16.


Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive.

Applicant argues the film of present claim 1 differs from Follestad’s films because the claimed invention requires “a dart impact strength of at least 750 g/mil as measured by ASTM D1709” but Follestad’s discloses its examples have dart impact strengths that are outside the claimed range (p6). Applicant argues the examiner therefore errs in concluding the prior art films have the same dart impact strength (p6).
The examiner has considered Applicant’s arguments, but respectfully maintains the rejections. As noted above, claim 1 and its dependents currently stand rejected under 35 USC 112(b) as being indefinite because the claim does not provide a film thickness that is required by the ASTM D1709 standard. The standard states any measured dart impact strengths cannot be compared across films having different thicknesses. Therefore, without a particular thickness specified, the claim is indefinite because it is not clear what thickness should be used to determine the dart impact strength. 
In view of this, the fact that Follestad discloses example films having particular thicknesses and dart impact values (in grams) which appear to result in calculated dart impact strengths (g/mil) outside the claimed range does not demonstrate the prior art is excluded from the scope of the present claims. First, it is not clear what dart impact strengths are within the scope of present claim 1. Additionally, the values in Follestad refer to films of particular thicknesses and so can only be compared to values measured in films of similar thicknesses. In other words, even if Applicant amends claim 1 to provide a particular thickness at which to measure the dart impact strength, the claimed range would only be comparable to Follestad’s values if the particular thickness is similar to the thickness used in the prior art. Given that Follestad’s films otherwise comprise the same materials as used in the present invention, the examiner maintains the prior art films meet the claimed requirements.
Alternatively, the examiner notes Follestad discloses high dart impact strengths of at least 5 g/μm. This broadly overlaps with the claimed range. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the dart impact strength, including over values within the claimed range, to provide a film having high impact strength. 

Applicant argues Follestad fails to disclose a film wherein the layers are free of LDPE (p7). Applicant argues “in every instance where Follestad discloses a film made [] up of a znLLDPE-based core layer and mLLDPE-based outer layers, the outer layers comprise 10% or more LDPE” and cites the prior art examples (p7). Applicant further argues paragraph [0103] of Follestad teaches away from using an mLLDPE layer that is devoid of LDPE because such a material has poor processability and stiffness (p7). Applicant further argues paragraph [0104] states a laminate with a layer of mLLDPE devoid of LDPE exhibits poor dart drop and tear strength (p7). Applicant argues the word “may” in Follestad “does not convey to a person skilled in the art that LDPE is an optional material in a composite film” (p7).
The examiner has considered Applicant’s arguments and interpretation of the reference, but respectfully disagrees and maintains the rejections. In the current rejection, the examiner further clarifies that Follestad explicitly teaches LDPE is an “optional[]” material in addition to saying the material “may” be used. (See, e.g., paragraph [0013], with emphasis added: “The film comprises two outer layers which…comprise a LLDPE component …e.g. an mLLDPE component optionally blended with an LDPE component, whilst the core layer…comprises a multimodal polyethylene…e.g. a multimodal LLDPE…optionally blended with mLLDPE or LDPE components.”) Therefore, the examiner maintains one skilled in the art would recognize LDPE was an optional component and not required.
With respect to Follestad’s paragraph [0103], the reference refers to “mLLDPE films”, i.e. monolayer films, has having poor processability and stiffness. This does not teach away from mLLDPE layers in a multilayer film as the reference otherwise makes use of such layers and plainly states that LDPE is “optional”.
With respect to Follestad’s paragraph [0104], the reference states a laminate comprising HDPE/LLDPE+LDPE/mLLDPE has poor dart drop and tear strength. Preceding paragraph [0103] states HDPE films have poor dart drop and tear strength. Therefore, the teaching in [0104] appears to indicate HDPE layer cannot be used to provide high dart drop and tear strength because the reference otherwise makes use of mLLDPE layers and plainly states that LDPE is “optional”.
Newly added claim 21 which requires the film to be “LDPE free” is therefore likewise met by Follestad.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787